Case 2:19-cr-00283-JDC-KK Document 73 Filed 03/10/21 Page 1 of 1 PageID #: 291




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         CASE NO. 2:19-CR-00283-01

VERSUS                                           JUDGE JAMES D. CAIN, JR.

MORGAN LYONS (01)                                MAGISTRATE JUDGE KAY


                                     JUDGMENT

      Before the court is a Report and Recommendation [doc. 71] of the Magistrate Judge,

recommending that defendant’s Motion to Suppress [doc. 47] and first amended Motion to

Suppress [doc. 68] be denied. The court has conducted an independent review of the record,

as well as the objections filed by petitioner [doc. 72], and finds that the Report and

Recommendation is correct under applicable law. Accordingly, IT IS ORDERED that the

Report and Recommendation [doc. 71] be ADOPTED and that the Motions to Suppress

[docs. 47, 68] be DENIED.

      THUS DONE AND SIGNED in Chambers on this 10th day of March, 2021.



                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
